DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-10, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: processing the acquired x-ray image content to calculate one or more metrics that characterize a dental bone structure within an imaged volume; and displaying the one or more calculated metrics and including all limitations recited in independent claim 1.
As per claim 11 and dependent claims 12-20, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
determining an indication of local spectral distribution of x-rays in a reconstructed volume of interest (VOI) using a classified soft tissue in the reconstructed VOI;  calculating, from the indication of the local spectral distribution of x-rays and the classified bone-like tissue in the reconstruction VOI, at least one of bone density and bone structure of bone-like tissue in the portion of the volume; displaying calculated values for at least one of bone density and bone structure of bone-like tissue in the portion of the volume and including all limitations recited in independent claim 11.
As per claim 21 and dependent claims 22-23, the examiner found no reference in the prior art that disclosed or rendered obvious a dental imaging apparatus comprising: 
a processor that is programmed according to stored instructions to: 
classify bone-like tissue and material of known composition within a reconstructed volume of interest (VOI); 
calculate, from reconstruction data and a known material density of the material of known composition, at least one of bone density and bone structure of bone-like tissue in the portion of the volume; and 
a display that is in signal communication with the processor and is configured to display the calculated values for the at least one of bone density and bone structure of the bone- like tissue in the portion of the volume from the processor and including all limitations recited in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884